 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        TORREY NELSON,                                      CASE NO. 17-6018 RJB
11
                                   Plaintiff,               FINAL ORDER ON MOTION FOR
12              v.                                          RECONSIDERATION
13      COWLITZ COUNTY, MARK NELSON,
        in his official capacity as Sheriff of Cowlitz
14      County, DANIEL O'NEILL, individually
        and as an employee of Cowlitz County,
15
                                   Defendants.
16
            This matter comes before the Court on Plaintiff’s Motion for Reconsideration. Dkt. 38.
17
     The Court has considered the motion and the remaining file.
18
            This case arises from Defendant Deputy O’Neill’s arrest of Plaintiff Torrey Nelson, a
19
     forty-five year old African American man, for driving under the influence of alcohol on
20
     December 12, 2016. Dkt. 1. After the criminal charges were dismissed, the Plaintiff filed this
21
     case, pursuant to 42 U.S.C. § 1983, asserting that Deputy O’Neill and the other Defendants
22
     violated his First, Fourth, and Fourteenth Amendment rights and committed various state torts.
23

24


     FINAL ORDER ON MOTION FOR RECONSIDERATION - 1
 1          The Defendants moved for summary judgment dismissal of the case. Dkt. 15. The

 2   Plaintiff filed a cross motion, and moved for summary judgment on his Fourth Amendment

 3   claim – that he was impermissibly seized without probable cause when he was arrested. Dkt. 18.

 4   On January 4, 2019, the Defendants’ motion for summary judgment (Dkt. 15) was granted, in

 5   part, and denied, in part, and the Plaintiff’s motion for summary judgment (Dkt. 18) was denied.

 6   Dkt. 37.

 7          On January 10, 2019, Plaintiff moved for reconsideration of the portion of the January 4,

 8   2019 decision dismissing his Fourteenth Amendment claim in which he alleged that he was

 9   arrested based on his race. Dkt. 38. On January 10, 2019, the Court set a briefing schedule and

10   renoted the motion for reconsideration for January 18, 2019. Dkt. 39. The Defendants have now

11   responded (Dkt. 40) and the Plaintiff filed a reply (Dkt. 41) and the motion is ripe for decision.

12                                                 I.     FACTS

13      The background facts are in the January 4, 2019 Order (Dkt. 37, at 1-10) and are adopted

14   here by reference.

15                                           II.        DISCUSSION

16      Local Rule W.D. Wash. 7(h)(1) provides: “[m]otions for reconsideration are disfavored. The

17   court will ordinarily deny such motions in the absence of a showing of manifest error in the prior

18   ruling or a showing of new facts or legal authority which could not have been brought to its

19   attention earlier with reasonable diligence.”

20      The portion of the January 4, 2019 Order that is at issue here provides:

21          The Defendants move for dismissal of [Plaintiff’s Fourteenth Amendment] claim,
            arguing that there is no evidence that Deputy O’Neill’s decision to stop the
22          Plaintiff for speeding or his decision to arrest the Plaintiff was based on the
            Plaintiff’s race. Dkt. 15.
23

24


     FINAL ORDER ON MOTION FOR RECONSIDERATION - 2
 1          The Defendants’ motion to dismiss this claim should be granted. The Plaintiff did
            not respond to the motion for summary judgment to dismiss this claim. Plaintiff’s
 2          subjective belief that Deputy O’Neill was motivated by discriminatory animus,
            without more, is insufficient. See Gomez v. City of Fremont, 730 F. Supp.2d 1056
 3          (N.D. Cal. 2010). The Plaintiff fails to point to facts in dispute. The Defendants
            are entitled to a judgment as a matter of law and this claim is dismissed with
 4          prejudice.

 5   Dkt. 37, at 20. In his Motion for Reconsideration, the Plaintiff properly points out that he did

 6   respond to the summary judgment motion to dismiss this claim. Dkt. 38. The Plaintiff’s

 7   response to the summary judgment motion provided in relevant part,

 8          DEPUTY O’NEILL IS NOT ENTITLED TO QUALIFIED IMMUNITY FOR ARREST
            BASED ON RACE.
 9
                    “The absence of direct evidence of discriminatory intent does not mandate
10          summary judgment.” Lindsey v. SLT L.A., LLC, 447 F.3d 1138, 1152 (9th Cir.
            2006). To survive summary judgment plaintiff’s need only show circumstantial
11          evidence of racial bias. Id., at 1152. “Substantial inconsistencies throughout”
            one’s testimony implicates credibility, “leading to a potential inference of
12          discrimination.” Id., at 1151. The evidence in this case is sufficient under Lindsey
            to survive summary judgment.
13
                    One very likely explanation for Mr. Nelson’s arrest was that he was black.
14          He was arrested almost immediately after he repeatedly complained to Deputy
            O’Neill that the stop and arrest were because of his race. The other Caucasian
15          passengers in his vehicle were not questioned nor harassed. Here the proffered
            explanation and statement by Deputy O’Neil is fully contradicted by the video of
16          the cover officers. Deputy O’Neil relied on classic discriminatory assertions that
            the black driver was ‘belligerent’ or ‘aggressive,’ which the video flatly
17          contradicts. The description of the events provided by Deputy O’Neil in his police
            report reveals not the actions of Mr. Nelson, but the mind of Deputy O’Neil and
18          his bias. He was known for rarely if ever calling for back up, yet for simple
            speeding he called five officers and surrounded Mr. Nelson. Deputy O’Neil
19          treated this stop for speeding wildly different from others, and provides strong
            evidence of bias in motive. The inconsistencies between the reality seen in video,
20          and his report also support a racial bias motive for the arrest. This is a factual
            question that cannot be resolved on summary judgment. The defendant’s motion
21          should be denied.

22   Dkt. 24, at 22-23.

23          The Court’s prior order was in error. The Plaintiff did respond to the motion for

24   summary judgment on this claim. The motion for reconsideration should be granted and the


     FINAL ORDER ON MOTION FOR RECONSIDERATION - 3
 1   Court should reconsider its ruling on the Defendants’ motion for summary judgment to dismiss

 2   the Plaintiff’s claim for violation of his rights under the Fourteenth Amendment.

 3           To maintain “a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection

 4   Clause of the Fourteenth Amendment a plaintiff must show that the defendants acted with an

 5   intent or purpose to discriminate against the plaintiff based upon membership in a protected

 6   class,” like race. Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013)(quoting Barren v.

 7   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)). A plaintiff must point to “intentional

 8   unlawful discrimination” or “facts that are at least susceptible of an inference of discriminatory

 9   intent.” Monteiro v. Tempe Union High Sch. Dist., 158 F.3d 1022, 1026 (9th Cir. 1998).

10           The motion for summary judgment for dismissal of this claim (Dkt. 15) should be denied.

11   The Plaintiff is an African American, and so is a member of a protected class. He failed to

12   provide any direct evidence of intentional unlawful discrimination. However, although the

13   evidence is very thin, the Plaintiff points to “facts that are at least susceptible of an inference of

14   discriminatory intent.” Monteiro, at 1026. The portion of the January 4, 2018 order dismissing

15   this claim should be reversed, and the claim remains for trial.

16                                                III.    ORDER

17       IT IS ORDERED:

18           •   Plaintiff’s Motion for Reconsideration (Dkt. 38) IS GRANTED; and

19           •   On reconsideration, the Court’s prior dismissal of the Plaintiff’s Fourteenth

20               Amendment claim, grounded in his assertion that he his arrest was based on his race

21               (Dkt. 37) IS REVERSED; and

22           •   Plaintiff’s Fourteenth Amendment claim in which he alleged that he was arrested

23               based on his race REMAINS.

24


     FINAL ORDER ON MOTION FOR RECONSIDERATION - 4
 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 24th day of January, 2019.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     FINAL ORDER ON MOTION FOR RECONSIDERATION - 5
